Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Stango on 14 April 2021.

The application has been amended as follows: 
1. 	(Currently Amended) A gas turbine engine component assembly, comprising:
a first component having a first surface and a second surface opposite the first surface;
a second component having a first surface, a second surface opposite the first surface of the second component, and a plurality of pin fins extending away from the second surface of the second component, the first surface of the first component and the second surface of the second component defining a cooling channel therebetween, wherein the plurality of pin fins extend into the cooling channel,
wherein each of the plurality of pin fins have a pointed ellipse shape,
wherein each of the plurality of pin fins includes a front, a back opposite the front, a first co-vertex, and a second co-vertex opposite the first co-vertex, 

wherein the front and the back are pointed ends of the pointed ellipse shape, 
wherein an outer surface of each of the plurality of pin fins is convex in shape between the front and the first co-vertex, wherein the outer surface of each of the plurality of pin fins is convex in shape between the front and the second co-vertex, wherein the outer surface of each of the plurality of pin fins is convex in shape between the back and the first co-vertex, and wherein the outer surface of each of the plurality of pin fins is convex in shape between the back and the second co-vertex[[.]], and
a guide rail extending away from the second surface of the second component into the cooling channel, wherein the guide rail segments the plurality of pin fins into a first group and a second group, wherein the guide rail comprises a plurality of curves joined at pointed ends.
3. 	(Canceled)
4. 	(Currently amended) The gas turbine engine component assembly of claim [[3]]1, wherein the guide rail extends through the plurality of pin fins in a direction about parallel to a lateral airflow in the cooling channel.
7. 	(Currently Amended) A combustor for use in a gas turbine engine, the combustor comprises:
a combustion liner having an inner surface and an outer surface opposite the inner surface;
a heat shield panel having a first surface, a second surface opposite the first surface of the heat shield panel, and a plurality of pin fins extending away from the second surface of the heat 
wherein each of the plurality of pin fins have a pointed ellipse shape,
wherein each of the plurality of pin fins includes a front, a back opposite the front, a first co-vertex, and a second co-vertex opposite the first co-vertex, 
wherein each of the plurality of pin fins includes a major axis extending from the front to the back and a minor axis extending from the first co-vertex to the second co-vertex, the minor axis being perpendicular to the major axis,
wherein the front and the back are pointed ends of the pointed ellipse shape, 
wherein an outer surface of each of the plurality of pin fins is convex in shape between the front and the first co-vertex, wherein the outer surface of each of the plurality of pin fins is convex in shape between the front and the second co-vertex, wherein the outer surface of each of the plurality of pin fins is convex in shape between the back and the first co-vertex, and wherein the outer surface of each of the plurality of pin fins is convex in shape between the back and the second co-vertex[[.]], and
a guide rail extending away from the second surface of the heat shield panel into the cooling channel, wherein the guide rail segments the plurality of pin fins into a first group and a second group, wherein the guide rail comprises a plurality of curves joined at pointed ends.
9. 	(Canceled)
10. 	(Currently amended) The combustor of claim [[9]]7, wherein the guide rail extends through the plurality of pin fins in a direction about parallel to a lateral airflow in the cooling channel.

a combustor enclosing a combustion chamber having a combustion area, wherein the combustor comprises: 
a combustion liner having an inner surface and an outer surface opposite the inner surface; and
a heat shield panel having a first surface, a second surface opposite the first surface of the heat shield panel, and a plurality of pin fins extending away from the second surface of the heat shield panel, the inner surface of the combustion liner and the second surface of the heat shield panel defining a cooling channel therebetween, wherein the plurality of pin fins extend into the cooling channel,
wherein each of the plurality of pointed ellipse pin fins have a pointed ellipse shape,
wherein an outer surface of each of the plurality of pin fins is convex in shape between the front and the first co-vertex, wherein the outer surface of each of the plurality of pin fins is convex in shape between the front and the second co-vertex, wherein the outer surface of each of the plurality of pin fins is convex in shape between the back and the first co-vertex, and wherein the outer surface of each of the plurality of pin fins is convex in shape between the back and the second co-vertex[[.]], and
a guide rail extending away from the second surface of the heat shield panel into the cooling channel, wherein the guide rail segments the plurality of pin fins into a first group and a second group, wherein the guide rail comprises a plurality of curves joined at pointed ends.
15. (Canceled)
13[[15]], wherein the guide rail extends through the plurality of pin fins in a direction about parallel to a lateral airflow in the cooling channel.
21-23. (Canceled)

Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	regarding claims 1, 7, and 13, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a gas turbine component comprising, among other features, 
a first component having a first surface and a second surface opposite the first surface;
a second component having a first surface, a second surface opposite the first surface of the second component, and a plurality of pin fins extending away from the second surface of the second component, the first surface of the first component and the second surface of the second component defining a cooling channel therebetween, wherein the plurality of pin fins extend into the cooling channel,
wherein each of the plurality of pin fins have a pointed ellipse shape, a front, a back, a first co-vertex, and second co-vertex opposite the first co-vertex, 
wherein an outer surface of each of the plurality of pin fins is convex between the front and the first co-vertex and the second co-vertex, the outer surface of each of the plurality of pin fins is convex between the back and the first co-vertex and the second co-vertex, and 

ii.	Holm (US-2892618) teaches a heat exchanging surface comprising a plurality of fin pins (15 Figs 6-8) located in a cooling channel, the pin fins have a pointed ellipse shape, but is silent on a guide rail segmenting the pin fins into groups and that the guide rail comprises a plurality of curves joined at pointed ends.
Zelesky (US-20160312623 A1) teaches a plurality of fin pins (contour bumps 630 Fig 11) located in a cooling channel, the pins having a substantially elliptical shape with pointed ends (630 in Fig 11), but the pins in Zelesky have concave portion from the front towards the first co-vertex and the second co-vertex. Zelesky is also silent on a guide rail segmenting the pins into groups. 
ii.	Claims 2-5, 8-11, 14-17, 19-23 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuyhang N Nguyen/Examiner, Art Unit 3741     /TODD E MANAHAN/                                             Supervisory Patent Examiner, Art Unit 3741